DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Lefkowitz on 03/22/2021.
The application has been amended as follows: 
Claim 10
A method for preparing a C6-C9 light aromatic hydrocarbon with a hydrocracking catalyst, comprising:
(i) a composite zeolite comprising zeolite beta and zeolite ZSM-5, wherein the zeolite ZSM-5 is present in an amount of 5-[[40]]20 weight% based on a total weight of the composite zeolite and wherein the weight ratio of zeolite beta and ZSM-5 in the composite zeolite is 90:10-80:20;
(ii) a group VIII metal; and
(iii) a group VIB metal;
the method comprising:
drying the hydrocracking catalyst in a reactor;

lowering the temperature of the reactor to 120°C, controlling pressure to 500-1600 psig and controlling hydrogen flow rate to 40-100 cc/min·g-cat;
flowing a polycyclic aromatic hydrocarbon at a flow rate of 0.03-3.3 cc/min·g-cat; and 
conducting a reaction by raising the temperature of the reactor to 350-450°C, thereby producing a hydrocracking product comprising a C6-C9 light aromatic hydrocarbon, and then recovering a liquid reaction product using a gas-liquid separator.

Claim 12
The method for preparing a C6-C9 light aromatic hydrocarbons according to claim 11, wherein a sum of [[a]] contents of naphthalene and methylnaphthalene of the polycyclic aromatic hydrocarbon is 0.05-30 wt% based on a total weight of the polycyclic aromatic hydrocarbon.

Claims 13 and 14: Canceled. 

Claim 15
The method according to claim 10, wherein the zeolite ZSM-5 is present in an amount of 5-[[35]]10 weight% based on a total weight of the composite zeolite. 

Claim 17
The method for preparing a C6-C9 light aromatic hydrocarbons according to claim 15, wherein a sum of [[a]] contents of naphthalene and methylnaphthalene of the polycyclic 

Claim 18 
The method according to claim 10, wherein the zeolite ZSM-5 is present in an amount of 10-15 weight% based on a total weight of the composite zeolite.

Claim 19
The method according to claim 10, wherein the zeolite ZSM-5 is present in an amount of 15-20 weight % based on a total weight of the composite zeolite.

Claim 20
The method according to claim 10, wherein the zeolite ZSM-5 is present in an amount of 5-[[20]]15 weight % based on a total weight of the composite zeolite. 

Claim 23
The method for preparing a C6-C9 light aromatic hydrocarbons according to claim 21, wherein a sum of [[a]] contents of naphthalene and methylnaphthalene of the polycyclic aromatic hydrocarbon is 0.05-30 wt¾ based on a total weight of the polycyclic aromatic hydrocarbon.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Claim 10 has been amended by incorporating a limitation which was indicated as allowable in the previous Office Action. Particularly, no prior art of record, individually or in combination, teaches or suggests the claimed method for preparing a C6-C9 aromatic hydrocarbon by hydrocracking a polycyclic 
Matsushita (US Pub. 2009/0314683), applied in the previous Office Action, is considered the closest prior art to the instant invention. Matsushita teaches a process for hydrocracking a hydrocarbon oil containing polycyclic aromatic hydrocarbons to produce fractions comprising BTX in the presence of a hydrocracking catalyst comprising zeolite beta and ZSM-5. However, the reference is silent on the workable amounts of zeolite beta and ZSM-5 and, therefore, fails to teach or suggest the claimed weight ratio of zeolite beta and zeolite ZSM-5 of 90:10-80:20. 
Yanagawa (US Pub. 2013/0030232), also applied in the previous Office Action, teaches a process for producing C6-8 monocyclic aromatic hydrocarbons from oil containing a large amount of polycyclic aromatic hydrocarbons, such as a LCO, over a catalyst comprising BEA-type type zeolite and MFI-type zeolite. However, while Yanagawa teaches that a suitable mass ratio of the large-pore zeolite to the intermediate-pore zeolite is 2:98 to 50:50, nothing in the reference reasonably suggests that the ratio can be extended to 80:20, i.e., the lower limit of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                           



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772